DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
This communication is in response to the Applicant’s amendment filed on 04/11/2022. Claims 1-16 were pending. Claims 1-8, 10-11 and 16 are amended. Claims 9 and 12-15 are cancelled. Claims 17-23 are added.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “normally” in claims 17 and 18 are a relative term which renders the claim indefinite. The term “normally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is not clear what “imaged normally” means in “determining that the object is imaged normally”. Appropriate correction needs be made before the consideration of claims 17 and 18.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 20180365836 A1, hereinafter “Liao”) in view of MIYAKE et al. (US 20020102027 A1, hereinafter “MIYAKE”).

Regarding Claim 1. (Currently Amended) Liao disclosed an image data processing device (abstract) comprising:
processor configured to:
carry out a compression processing of compressing image data by using a compression parameter that is a value that specifies a data quantity after compression to generate compressed data (0025; Figures 5 and 6 ; “[0025] … When the compression rates of the unit regions are set according to the total data quantity, the unit regions of some image frames I or I′ within the predefined period are picked out of the video film V for compressing the image information. …”); 
detect a quantity of information on an object contained in the compressed image data (0017; Figures 1-3 ; “[0017] As shown in FIG. 1 and FIG. 3, when the camera device 12 acquires the video film V, the central host 14 can directly receive the video film V in a wire connection or in a wireless connection, and an image processing method of the present invention is executed to analyze bits of any unit region within the video film V (or any parameter capable of indicating its data quantity), and then transmit an analyzing result to the camera device 12. The camera device 12 can compress and output the following-captured video film V according to parameters responded by the analyzing result for economizing transmission bandwidth and storage capacity and further effectively decreasing operation loading of the camera device 12. As shown in FIG. 2 and FIG. 3, the camera device 12 can include an image generator 16 and an operational processor 18 electrically connected with each other. The image generator 16 is used to capture the video film V. The operational processor 18 is used to execute the image processing method of the present invention before outputting the video film V. Each image frame of the video film V can be divided into a plurality of unit regions respectively having a distinct compression rate according to the bits or any parameters about the data quantity. The unit region not concerned by the user and having the larger total data quantity is processed via the high compression rate to effectively decrease the data quantity, and further to achieve aims of real-time compression and economy of the transmission bandwidth.”);
calculate a judgment value corresponding to the quality of information (0021; Figure 4; “[0021] Then, step 406 is executed to compare the total data quantity of any unit region with a threshold. When the total data quantity is lower than the threshold, the pattern within the unit region does not conform to the highly concentrated or frequently varied condition, and …”);
carry out comparison processing of comparing the judgement value with a predetermined threshold (0021; Figure 4; “[0021] Then, step 406 is executed to compare the total data quantity of any unit region with a threshold. When the total data quantity is lower than the threshold, the pattern within the unit region does not conform to the highly concentrated or frequently varied condition, and step 408 is executed to process the image information within the unit region via the low compression rate. When the total data quantity is higher than the threshold, the pattern highly concentrated or frequently varied exceeds a predetermined range, and step 410 is executed to increase the compression rate of the image information within the unit region of the video film V when the image recognition technique identifies that a part of or all of the foresaid unit region does not belong to the region of interest. …”).
Liao failed to disclose determine whether or not to update the compression parameter based on a result of the comparison processing.
MIYAKE, however, in the same field of endeavor, shows determine whether or not to update the compression parameter based on a result of the comparison processing (0451; Figure 43; “[0451] ... Based on the discrimination result from the discrimination circuit 2017, the scaling factor calculator 2028 increases the scaling factor value to perform coarse quantization, or decreases the scaling factor value to perform fine quantization. In this manner, the quantization parameter used in the compression processor 2035 is updated, thus controlling the code amount.”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to update the teachings Liao with the teachings of MIYAKE in order to determine whether or not to update the compression parameter based on a result of the comparison processing in order to have a better and efficient compression algorithm based on the setting parameter. 

Regarding Claim 2. (Currently Amended) MIYAKE further shows the image data processing device to claim 1,
wherein the processor is configured to:
in response to the result of comparison processing being that the judgment value is equal to or greater than the predetermined threshold (0319 and 0451; Figure 43),
determine the update the compression parameter (0319 and 0451; Figure 43); and
update the compression parameter to a setting parameter that is the compression parameter set by the processor (0319 and 0451; Figure 43); and
in response to the result of comparison processing being that the judgment value is less than the predetermined threshold, determine not to update the compression parameter (0319 and 0451; Figure 43).
The motivation used to combine the Liao prior art reference and MIYAKE prior art reference on the rejection of claim 1 still applies to the rejection of claim 2.

Regarding Claim 5. (Currently Amended) Liao disclosed the image data processing device according to claim 1, 
wherein the quantity of information is specified based on color information contained in the image data (0027; “[0027] ... Besides, the present invention can show the image frame (whereon some of the unit regions are marked according to the total data quantity) on the displaying screen, and an amount of the bits can be distinguished by lines with different widths or colors, therefore the user can select the region of not interest from some unit regions (the unit region is marked and has the total data quantity greater than the threshold) to process the image information via the high compression rate. ...”).

Regarding Claim 10. (Currently Amended) Liao disclosed the image data processing device according to claim 1, 
wherein assuming that transferable data quantity is a quantity of data transferable along a transmission path along which the image data is transmitted, the processor is configured to update the compression parameter by carrying out a generation processing including first computation of calculating a compression parameter for compressing the image data in such a way that a calculated data quantity relating to a data quantity of the compressed data is smaller than or equal to a first target data quantity specified based on the transferable data quantity (0027; “[0027] That is, the present invention utilizes the bits of each unit region (or any parameters capable of indicating the data quantity) to determine regions applied by different compression rates within the image frame. The image processing method can automatically identify content of the image frame to decide the compression rates about different unit regions, so as to economize the storage capacity and the transmission bandwidth of the camera device or the camera system. Besides, the present invention can show the image frame (whereon some of the unit regions are marked according to the total data quantity) on the displaying screen, and an amount of the bits can be distinguished by lines with different widths or colors, therefore the user can select the region of not interest from some unit regions (the unit region is marked and has the total data quantity greater than the threshold) to process the image information via the high compression rate. The present invention can not only keep the region of interest in the high quality, but also provide preferred utilization about the storage capacity and the transmission bandwidth.”).

Regarding Claim 16. (Currently Amended) Method claim 16 1s drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore, method claims 16 corresponds to apparatus claim 1 is rejected for same reasons of obviousness as used above.




Claims 3-4, 7-8 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of MIYAKE as applied to claims 1-2 above, and further in view of Tani (US PG PUB 20180220873 hereinafter “Tani”).

Regarding Claim 3. (Currently Amended) Liao in view of MIYAKE shows the image data processing device to claim 2, but failed to show wherein the processor is configured to, in response to the result of comparison processing being that the judgment value is equal to or greater than the predetermined threshold, update the compression parameter to the setting parameter based on the compressed data corresponding to the image data at the current time point.
However, Tani, in the same field of endeavor, shows image data processing device, wherein the processor is configured to, in response to the result of comparison processing being that the judgment value is equal to or greater than the predetermined threshold, update the compression parameter to the setting parameter based on the compressed data corresponding to the image data at the current time point (0150-0153; Figure 10; “[0150] Therefore, a target compression ratio has to be defined and, while the data amount after the compression is monitored together with the compression parameter p, the compression parameter p has to be updated as appropriate such that the data amount after the image compression does not exceed the wirelessly transmittable data amount.”, “[0151] When the wirelessly transmittable data amount is, for example, 200 KB, if the data amount exceeds 200 KB, the image cannot be transmitted. Therefore, a target data amount after the compression is set to, for example, 180 KB, which is a value 10% smaller than 200 KB.”, “[0152] In the example shown in FIG. 10, a control method for setting an initial value of the compression parameter p to a large value of 200, setting a data amount after image compression sufficiently small first, and bringing the data amount close to a target compression ratio is adopted. By adopting the control method shown in FIG. 10, deviation of a data amount in an image having a large frame number from the target data amount after the compression is suppressed in a small range such that wireless transmission of an image can be stably performed.”, “[0153] As shown in FIG. 10, a first image with a frame number 0 is compressed with the compression parameter p having a large value and transmitted. In a next frame number 1, the target compression ratio is updated according to the compressed data amount with the preceding frame number 0.”). 
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to update the teachings Liao in view of MIYAKE with the teachings of Tani in order to configure the device to be able update the compression parameter to the setting parameter based on the compressed data corresponding to the image data at the current time point, in response to the result of comparison processing being that the judgment value is equal to or greater than the predetermined threshold.

Regarding Claim 4. (Currently Amended) Tani further shows the image data processing device according to claim 3, 
wherein the processor is configured to, 
in response to the result of comparison processing being that the judgment value is equal to or greater than the predetermined threshold, control the storage device to store the updated compression parameter (0150-0153; Figure 10); and
in response to the result of comparison processing being that the judgment value is less than the predetermined threshold, set the compression parameter stored in the storage device as the setting parameter (0150-0153; Figure 10; “[0150] Therefore, a target compression ratio has to be defined and, while the data amount after the compression is monitored together with the compression parameter p, the compression parameter p has to be updated as appropriate such that the data amount after the image compression does not exceed the wirelessly transmittable data amount.”, “[0151] When the wirelessly transmittable data amount is, for example, 200 KB, if the data amount exceeds 200 KB, the image cannot be transmitted. Therefore, a target data amount after the compression is set to, for example, 180 KB, which is a value 10% smaller than 200 KB.”, “[0152] In the example shown in FIG. 10, a control method for setting an initial value of the compression parameter p to a large value of 200, setting a data amount after image compression sufficiently small first, and bringing the data amount close to a target compression ratio is adopted. By adopting the control method shown in FIG. 10, deviation of a data amount in an image having a large frame number from the target data amount after the compression is suppressed in a small range such that wireless transmission of an image can be stably performed.”, “[0153] As shown in FIG. 10, a first image with a frame number 0 is compressed with the compression parameter p having a large value and transmitted. In a next frame number 1, the target compression ratio is updated according to the compressed data amount with the preceding frame number 0.”). 
The motivation used to combine the Tani prior art reference in the Liao prior art reference in view of MIYAKE prior art reference as used on the rejection of claim 3 still applies to the rejection of claim 4.

Regarding Claim 7. (Currently Amended) Tani further shows the image data processing device according to claim 1, wherein the quantity of information is specified based on the data quantity of the compressed data (0070-0072, 0081 and 0147-0153; Figures 3, 7 and 10). 
The motivation used to combine the Tani prior art reference in the Liao prior art reference in view of MIYAKE prior art reference as used on the rejection of claim 3 still applies to the rejection of claim 7.

Regarding Claim 8. (Currently Amended) Tani further shows the image data processing device according to claim 1, wherein the judgement value is a difference between the quantity of information detected at a current time point and a quantity of information detected at a preceding time (0226; “[0226] … processing for deciding a target compression ratio in an image of one frame takes a plurality of frame periods, a target compression ratio only has to be decided in a cycle of the plurality of frame periods. In this case, an image picked up during the decision of the target compression ratio only has to be compressed using a (latest) target compression ratio, which is calculated immediately before the decision of the target compression ratio, and wirelessly transmitted to the processor 3 side. In the first embodiment and the like, only the movement-amount detecting section 52a or the distance detecting section 52b may be included as the physical-quantity detecting section 52.”).
The motivation used to combine the Tani prior art reference in the Liao prior art reference in view of MIYAKE prior art reference as used on the rejection of claim 3 still applies to the rejection of claim 8.

Regarding Claim 19. (New) Independent claim 19 has limitations similar to those discussed above specially on the rejection to the independent claim 1. Claim 19, however, also recites an endoscope system. 
Tani further sows an endoscope configured to capture an image of an object and to generate image data based on the image of the object (0040 and 0044; Figure 1; “[0044] The image pickup section 22A is configured by an objective lens 13 disposed at the distal end portion 8a of the insertion section 8 and configured to form an optical image of the object and an image pickup device 14 such as a charge coupled device (CCD) or a CMOS sensor arranged in a position of the image formation. An image of a return light from the object by the illumination light emitted from the light source section 26 is formed on an image pickup surface of the image pickup device 14. The image pickup device 14 outputs, with photoelectric conversion, a picked-up image (signal) based on an object optical image to an endoscope-side image processing section (simply referred to as image processing section as well) 23. Note that (the image pickup device 14 of) the image pickup section 22A may be defined as outputting (or generating) the picked-up image (signal). The image processing section 23 may be defined as generating an image (a signal) obtained by performing image processing on the picked-up image (signal). (The image pickup device 14 of) the image pickup section 22A may be defined as outputting (or generating) an image (a signal). The image processing section 23 may be defined as performing the image processing on the image (the signal) and generating an image (a signal) subjected to the image processing. The same applies to the image pickup section 22B.”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to update the teachings Liao in view of MIYAKE with the teachings of Tani in order to include the endoscope to the image data processing device in order to increase the functionality of the image processing device in the field of medical and industrial use.

Regarding Claim 20. (New) Tani further shows the endoscope system according to claim 19, wherein the endoscope system further comprises a video processor wirelessly connected to the processor, and is configured to decompress the compressed data to generate image data and to output the decompressed image data to a monitor (0040; Figure 1; “[0040] As shown in FIG. 1, a main part of an endoscope system 1 is configured by a wireless endoscope body (hereinafter abbreviated as wireless endoscope) 2A forming a battery-driven portable endoscope, a processor 3 wirelessly connected to the wireless endoscope 2A and configured to perform predetermined image processing, a monitor 7 functioning as a display apparatus connected to the processor 3 and configured to display an endoscopic image and the like, and the like. In the endoscope system 1 according to the embodiment, besides the wireless endoscope 2A including a single image pickup device, a wireless endoscope 2B indicated by an alternate long and short dashes lines including two image pickup devices for enabling stereoscopic vision can also be used.”). 
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to update the teachings Liao in view of MIYAKE with the teachings of Tani in order to include the wireless connection to the endoscope in order to enable the device to have wireless connectivity and data exchange.

Regarding Claim 21. (New) Tani further shows the endoscope system according to claim 19, further comprising: 
a first wireless communication circuit configured to transmit the compressed data (0063-0064; Figure 2; “wireless transmission section 24 in the wireless endoscope”); and 
a second wireless communication circuit configured to receive the transmitted compressed data (0046-0047; Figure 2; “wireless transmission section 34 in the wireless receiver”).
The motivation used to combine the Tani prior art reference in the Liao prior art reference in view of MIYAKE prior art reference as used on the rejection of claim 20 still applies to the rejection of claim 21.

Regarding Claim 22. (New) Tani further shows the endoscope system according to claim 21, 
wherein the image data processing device and the first wireless communication circuit is arranged within the endoscope (0040 and 0046; Figures 1 and 2; “wireless endoscope 2A or 2B”), and 
wherein the video processor is physically separate from the endoscope and the is configured to decompress the compressed data received by the second wireless communication circuit  (0040, 0043 and 0046; Figures 1 and 2; “processor 3”, “[0040] As shown in FIG. 1, a main part of an endoscope system 1 is configured by a wireless endoscope body (hereinafter abbreviated as wireless endoscope) 2A forming a battery-driven portable endoscope, a processor 3 wirelessly connected to the wireless endoscope 2A and configured to perform predetermined image processing, a monitor 7 functioning as a display apparatus connected to the processor 3 and configured to display an endoscopic image and the like, and the like. In the endoscope system 1 according to the embodiment, besides the wireless endoscope 2A including a single image pickup device, a wireless endoscope 2B indicated by an alternate long and short dashes lines including two image pickup devices for enabling stereoscopic vision can also be used.”; “[0043] A light source section (or a light source unit) 26 configured by a not-shown light emitting diode provided in the wireless endoscope 2I as shown in FIG. 2 is disposed in the operation section 9. The light source section 26 is controlled by an endoscope-side control section 21 to generate illumination light for illuminating inside of the body cavity. The illumination light is guided to a distal end portion 8a provided at a distal end of the insertion section 8 by a light guide 11 shown in an enlarged view in FIG. 1 and irradiates a region (referred to as object as well) such as a diseased part in the subject via an illumination lens 12 provided in an illumination window of the distal end portion 8a. As shown in the enlarged view, image pickup sections 22A and 22B are provided at the distal end portion 8a.”; “[0048] The wireless endoscope 2A includes a memory 28 configured to store peculiar identification information (abbreviated as ID) including a type of the wireless endoscope 2A. When wirelessly transmitting a signal to the processor 3, the wireless endoscope 2A transmits the signal with the ID attached to the signal. Therefore, when wirelessly receiving the signal, the processor 3 can identify the wireless endoscope 2A functioning as a transmission source.” “[0051] The endoscope-side control section 21 acquires a compression parameter serving as information related to a target compression ratio transmitted from the processor 3 side via the endoscope-side wireless transmission section 24 and controls the endoscope-side image processing section 23 on the basis of the compression parameter.”). 
The motivation used to combine the Tani prior art reference in the Liao prior art reference in view of MIYAKE prior art reference as used on the rejection of claim 20 still applies to the rejection of claim 22.

Regarding Claim 23. (New) Claim 23 has limitations similar to those discussed above specially on the rejection to the claims 21 and 22 and have been rejected for the same reasons of obviousness.




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of MIYAKE as applied to claims 1-2 above, and further in view of Takenouchi et a. (US 10945592 B2, hereinafter “Takenouchi”).

Regarding Claim 6. (Currently Amended) Liao in view of MIYAKE shows the image data processing device according to claim 1, but failed to disclosed wherein the quantity of information is specified based on a resolution in the image data.
Takenouchi, however, in the same field of endeavor, shows an image data processing device (Column 1 lines 14-15; “The present invention relates to a medical imaging apparatus and an endoscope apparatus.”), wherein the quantity of information is specified based on a resolution in the image data (Column 5 lines 13-30; “The image processing unit 53 acquires an imaging signal from the memory controller 51 and performs signal processing, such as noise removal or A/D conversion as necessary on the imaging signal, to generate a digitized imaging signal (pulse signal). On the basis of the imaging signals input from the memory controller 51, the image processing unit 53 generates a display image signal to be displayed by the display device 4. The display image signal is also output to the recording device 10 so as to be recorded in the recording device 10. The image processing unit 53 performs predetermined signal processing on the imaging signal to generate the display image signal including a subject image. Here, examples of image processing include various image processing, such as interpolation, color correction, color enhancement, edge enhancement, and the like. The image processing unit 53 outputs the generated image signal ...”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to combine the determination the quantity of information specified based on a resolution in the image data as shown by Takenouchi in the system of Liao in view of MIYAKE in order to assure the best quality and quantity of image information and efficient resolution. 



Allowable Subject Matter
Claim 11. (Currently Amended) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482